        CASE 0:19-cv-03110-WMW-BRT Doc. 42 Filed 02/18/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Oji Konata Markham,                                  Case No. 19-cv-3110 (WMW/BRT)

                                Petitioner,
                                               ORDER ADOPTING REPORTS AND
       v.                                          RECOMMENDATIONS

Vicki Janssen,

                                Respondent.


       This matter is before the Court on the October 28, 2020 Report and

Recommendation and December 11, 2020 Report and Recommendation (collectively,

R&Rs) of United States Magistrate Judge Becky R. Thorson. (Dkts. 28, 34.) The R&Rs

recommend that this Court (1) deny Petitioner Oji Konata Markham’s petition for writ of

habeas corpus, (2) deny Markham’s motion for an evidentiary hearing, (3) deny

Markham’s motion to expedite and compel judgment and for release pending this Court’s

decision, (4) deny Markham’s “COVID-19 Motion for Release,” and (5) not issue a

certificate of appealability.

       A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord Fed. R.

Civ. P. 72(b)(3); LR 72.2(b)(3). When a party fails to file specific objections to an R&R,

de novo review is not required. See Montgomery v. Compass Airlines, LLC, 98 F. Supp.

3d 1012, 1017 (D. Minn. 2015) (observing that objections to an R&R that “are not
        CASE 0:19-cv-03110-WMW-BRT Doc. 42 Filed 02/18/21 Page 2 of 3




specific but merely repeat arguments presented to and considered by a magistrate judge

are not entitled to de novo review, but rather are reviewed for clear error”). A district

court reviews for clear error any aspect of an R&R to which no specific objection is made.

See Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam); see also Fed. R.

Civ. P. 72(b) advisory committee’s note to 1983 amendment (“When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”). Because Markham is pro se, his

objections are entitled to liberal construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Here, timely objections were not filed. Nonetheless, the Court has reviewed

Markham’s untimely objections to the October 28, 2020 R&R. Markham’s objections do

not identify any error of law or fact that warrant rejecting the recommendations in the

R&Rs. Moreover, having carefully reviewed the R&Rs, the Court finds that they are

neither clearly erroneous nor contrary to law.

       Based on the R&Rs, the foregoing analysis, and all the files, records and

proceedings herein, IT IS HEREBY ORDERED:

       1.     The October 28, 2020 R&R, (Dkt. 28), is ADOPTED.

       2.     The December 11, 2020 R&R, (Dkt. 34), is ADOPTED.

       3.     Petitioner Oji Konata Markham’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, (Dkt. 1), is DENIED.1


1
       Because Markham’s petition is denied, the Court need not rule on Markham’s
pending objection, (Dkt. 20), to the magistrate judge’s order denying Markham’s motion
to expand the record. See Rule 7(a), Rules Governing Section 2254 Cases in the United
States District Courts.


                                             2
       CASE 0:19-cv-03110-WMW-BRT Doc. 42 Filed 02/18/21 Page 3 of 3




      4.     Petitioner Oji Konata Markham’s request for an evidentiary hearing,

(Dkt. 24), is DENIED.

      5.     Petitioner Oji Konata Markham’s motion to expedite, to compel judgment

pursuant to Rule 12(c), Fed. R. Civ. P., and for release pending the Court’s decision

(Dkt. 26), is DENIED.

      6.     Petitioner Oji Konata Markham’s “COVID-19 Motion for Release,”

(Dkt. 27), is DENIED.

      7.     A certificate of appealability SHALL NOT ISSUE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 18, 2021                            s/Wilhelmina M. Wright
                                                    Wilhelmina M. Wright
                                                    United States District Judge




                                         3
